DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-16, as originally filed, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 11 recites accepting from the user through a second UI element a selection of a first type of action from a plurality of types of actions for a combination of the person and the selected first purpose. The examiner is unable to ascertain the metes and bounds of the claimed invention because it is unclear what is meant by “a plurality of types of actions for a combination of the person and the selected first purpose.” What is meant for a combination of the person? Clarification is necessary. Claims 2-10 and 12-16 are rejected due to their dependency from claims 1 and 11.
Claims 5 and 13 recites wherein the indication of the consent value for the consent value found in each of the one or more combinations is based on that consent value and another period of time for which that consent value is valid.  The examiner is unable to determine what Applicant intends to claim here. For purposes of examination, the examiner interprets this to mean that the consent indication valid based on the period of time. Clarification is necessary
Claims 8 and 16 recites wherein the one or more records that store one or more values corresponding to one or more legal bases for consent were stored in the database by another user in a role of administrator, and wherein the user is not in the role of administrator. The examiner is again unclear of what Applicant intends to claim. Is the data stored by a user in the role of an administrator or not? As claimed, the language states that data is stored by another user in a role of administrator and then goes on to say the user is not in the role of administrator? Clarification is necessary. For purposes of examination, the examiner interprets claim to mean that records are merely stored in the database.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   The claims recite method and a non-transitory machine readable storage medium. Thus, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea that is a method of organizing human activities, specifically legal interactions whereby users are consenting to the use of personal information. Using claim 1 as a representative example that is applicable to claim 9, the abstract idea is defined by the elements of:
collecting the information in an order according to a first order of information types that include legal basis, purpose, type of action, and consent, the collecting the information comprising: 
retrieving one or more records that store one or more values corresponding to one or more legal bases for consent; 
accepting from a user a selection of a legal basis; 
retrieving, one or more records that store one or more purposes for the selected legal basis;
 accepting from the user a selection of a first purpose for the selected legal basis;
accepting from the user a selection of a first type of action from a plurality of types of actions for a combination of the person and the selected first purpose; 
accepting from the user a selection of a first consent value from a plurality of consent values for the combination of the person, the selected first purpose, and the selected first type of action; and 
displaying, according to a second order of information types that include type of action, purpose, and consent, less than all the information, the displaying comprising: accepting from the user a selection of a second type of action; and displaying, based on the selected second type of action, a purpose and an indication of a consent value respectively for the purpose and the consent value found in each of one or more combinations for the person, purpose, type of action, and consent value information types.  
The above limitations are reciting a method of organizing human activity because the claim is reciting an interaction forming a legal obligation by way of consent. MPEP 2106.04. Therefore, the claimed abstract idea is also considered to be reciting a mental process type of abstract idea.
The additional elements of claims 1 and 9 amount to:
a graphical user interface having a plurality of elements; a database; and a non-transitory machine-readable storage medium that stores instructions that when executed cause a processor to perform the claimed steps.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional limitations do not amount to more than an instruction for one to practice the abstract idea using a computer (MPEP 2106.05(f)) and because the claims recite insignificant extra solution activities of data collection  and display (2106.05(g)).

With respect to the use of a processor and the executable code stored in the memory, the claim is simply instructing one to practice the abstract idea by using a generically recited computing system to perform steps that define the abstract idea. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application, see MPEP 2106.05(f). With regard to the GUI and selectable GUI elements, as is set forth in MPEP 2106.05(g), mere data gathering using generic computer components to collect data and data display using generic components have been found by the courts to be an insignificant extra solution activity (CyberSource, O/P, EPG, etc.).  Therefore, because the abstract idea is not integrated into a practical application, the claims is/are found to be directed to the abstract idea identified by the examiner. 
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The recitation to computer implementation (readable medium, GUI and database) does not amount to more than simply instructing one to practice the abstract idea by using a computing device with a processor and memory, etc., to perform steps that define the abstract idea. This does not provide significantly more to the claim, see MPEP 2106.05(f). The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B so no further analysis is required. Nothing additional is claimed in the dependent claims that integrates the abstract idea into a practical application or recite significantly more. Therefore, the claims noted above are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea that has not been integrated into a practical application and that does not recite significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6-11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathew et al., (US 2005/0193093) in view of Peri et al., (US 2014/0373182).
Claims 1 and 9: Mathew describes a method for a computer to collect and display information pertaining to consent of a person through a graphical user interface [Fig. 7A] (describes a GUI for obtaining consent), the method comprising: 
collecting the information in an order according to a first order of information types that include purpose, type of action, and consent, the collecting the information [0071] (describes a consent collection process according to an order of information); [Fig. 7A-F](describes the information types displayed to users concerning consent, including a purpose, type of action and consent.) comprising:
accepting from the user through a second UI element a selection of a first type of action from a plurality of types of actions for a combination of the person and the selected first purpose; accepting from the user through a third UI element a selection of a first consent value from a plurality of consent values for the combination of the person, the selected first purpose, and the selected first type of action; and displaying, according to a second order of information types that include type of action, purpose, and consent, less than all the information, the displaying comprising: accepting from the user through a fourth UI element a selection of a second type of action; and displaying in the fourth UI element, based on the selected second type of action, a purpose and an indication of a consent value respectively for the purpose and the consent value found in each of one or more combinations in the database for the person, purpose, type of action, and consent value information types. [0078] (describes a consent UI that provides a plurality of UI elements that are user-selectable and pertain to the selection of data for providing intentions and retentions);[0081] (describes the granting via user selection of UI elements consent to specific data points); [0084] (describes providing additional UI attributes requiring acceptance); [0100] (describes displaying in a UI element the intentions and retentions of the user that has been stored);[0055] (describes storing consent records that are retrievable).
While Mathews describes displaying and retrieving date of birth data based on regulations [0142], Mathews does not specifically describe information types including legal basis. Furthermore, Mathews does not expressly describe retrieving one or more records that store one or more values corresponding to one or more legal basis for consent and accepting through a first UI element a selection of a legal basis. However, the examiner notes that each of the recitations describing the values retrieved, accepted and displayed on the user interface is considered non-functional descriptive material, in that it merely describes data/information in the database or that is being displayed. This recitation does not impose meaningful limits on the scope of activity involved in causing a computer collect data, retrieve data, accept data and display the data. In other words, the functional activity involved in the collecting, retrieving, accepting, retrieving, accepting, accepting, accepting, displaying and displaying steps would be the same regardless of what specific the specific data represents. As such, the recitation is a mere descriptive label for data/information, does not materially limit the scope of the claim, and has no patentable weight. See MPEP 2111.05 for additional information on functional and non-functional descriptive material. Nevertheless, if the language had weight, Peri teaches retrieving legal basis for consent and acceptance of the legal basis. [0048] (describes a trust object including a regulation object identifying regulations particular to the data collection); [Fig. 6] (describes consent interface including retrieval of legal basis and acceptance).
It would have been obvious to one of ordinary skill in the art to combine the consent process of Mathew with the method for collection and display of consent data as taught by Peri since the combination is no more than a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,406 (2007). All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. It would have been obvious to include the retrieval and acceptance of a legal basis for consent as taught by Peri into the consent process as taught by Mathew in order to ensure legal compliance. [0048]. As noted in Peri, “The use by companies of information about individuals is subject to a complex array of data protection laws. Companies that create, collect, process, store, or consume personal information have to comply with numerous data privacy laws and regulations to prevent loss of customer support, regulatory investigations, and substantial fines. Furthermore, the numerous data privacy laws and regulations differ from country to country, thus increasing the complication.” [Peri, 0003].
Claims 2 and 10: The combination of Mathews and Peri describes the method of claim 1 and the storage medium of claim 9.  The combination further teaches: 
displaying the first UI element, wherein the first UI element displays, and allows the user to select from, the one or more legal bases for consent;  28Atty. Docket No.: 1031P4622US displaying, in the first UI element, the one or more purposes for the selected legal basis, wherein the first UI element allows the user to select from the one or more purposes for the selected legal basis; displaying the second UI element, wherein the second UI element displays, and allows the user to select from, the plurality of types of actions for the combination of the person and the selected first purpose; displaying the third UI element, wherein the third UI element displays, and allows the user to select from, the plurality of consent values; and displaying the fourth UI element, wherein the fourth UI element displays, and allows the user to select from, the plurality of types of actions. 
The examiner notes that each of the recitations describing the values retrieved, accepted and displayed on the user interface is considered non-functional descriptive material, in that it merely describes data/information in the database or that is being displayed. This recitation does not impose meaningful limits on the scope of activity involved in causing a computer collect data, retrieve data, accept data and display the data. In other words, the functional activity involved in the collecting, retrieving, accepting, retrieving, accepting, accepting, accepting, displaying and displaying steps would be the same regardless of what specific the specific data represents. As such, the recitation is a mere descriptive label for data/information, does not materially limit the scope of the claim, and has no patentable weight. See MPEP 2111.05 for additional information on functional and non-functional descriptive material. Nevertheless, if the language had weight, Matthews teaches the display of a plurality of UI elements and the allowance of selections. [Fig. 3A-F]. While Mathews fails to expressly teach the display and selection of legal basis, Peri teachers such limitations. [Fig. 6]. 
It would have been obvious to one of ordinary skill in the art to combine the consent process of Mathew with the method for collection and display of consent data as taught by Peri since the combination is no more than a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,406 (2007). All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. It would have been obvious to include the retrieval and acceptance of a legal basis for consent as taught by Peri into the consent process as taught by Mathew in order to ensure legal compliance. [0048]. As noted in Peri, “The use by companies of information about individuals is subject to a complex array of data protection laws. Companies that create, collect, process, store, or consume personal information have to comply with numerous data privacy laws and regulations to prevent loss of customer support, regulatory investigations, and substantial fines. Furthermore, the numerous data privacy laws and regulations differ from country to country, thus increasing the complication.” [Peri, 0003].
Claims 3 and 11: The combination of Mathews and Peri teach the method of claim 1 and the storage medium of claim 9. Mathews further teaches storing, in the database, one or more records relating to consent of the person which represents a combination of the person, the selected first purpose, the selected first type of action, and the selected first consent value. [Mathews, 0055] (describes a database for storing consent records).
Claims 6 and 14. The combination of Mathews and Peri teach the method of claim 1 and the storage medium of claim 9.  Mathews further describes wherein the fourth UI element includes a control that is selectable by the user, and wherein the displaying the purpose and the indication of the consent value respectively for the purpose and the consent value found in each of the one or more combinations is responsive to the user selecting the control.  [Fig. 7A] (describes user selectable controls and a display).
Claims 7 and 15. The combination of Mathews and Peri teach the method of claim 1 and the storage medium of claim 9. Mathews further describes displaying a fifth UI element that allows the user to provide information relating to how the selected first consent value was obtained; accepting, from the user, information relating to how the selected first consent value was obtained as provided information; and storing the provided information in the database.  [0100] (describes providing elements that allow users to provide consent intentions and attribute describing accepting how the profile data is provided); [0101] (describes profiling component and consent component).
Claim 8 and 16. Mathers and Peri describe the method of claim 1 and the storage medium of claim 9. Peri further describes  wherein the one or more records that store one or more values corresponding to one or more legal bases for consent were stored in the database by another user in a role of administrator, and wherein the user is not in the role of administrator. [0048] (describes a trust object including a regulation object identifying regulations particular to the data collection); [Fig. 6] (describes consent interface including retrieval of legal basis and acceptance and storing the object); [0035] (storage of data objects).
It would have been obvious to one of ordinary skill in the art to combine the consent process of Mathew with the method for collection and display of consent data as taught by Peri since the combination is no more than a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,406 (2007). All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. It would have been obvious to include the retrieval and acceptance of a legal basis for consent as taught by Peri into the consent process as taught by Mathew in order to ensure legal compliance. [0048]. As noted in Peri, “The use by companies of information about individuals is subject to a complex array of data protection laws. Companies that create, collect, process, store, or consume personal information have to comply with numerous data privacy laws and regulations to prevent loss of customer support, regulatory investigations, and substantial fines. Furthermore, the numerous data privacy laws and regulations differ from country to country, thus increasing the complication.” [Peri, 0003].

Claim(s) 4, 5, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathews and Peri as applied to claim 3 and 11 above, and further in view of Mallozzi  (US 9,977,911).
Claims 4 and 12. The combination of Mathews and Peri teach the method of claim 3 and the storage medium of claim 11. While Mathews teaches the retention of consented data for a period of time, Mathews does not expressly teach the method further comprising: accepting from the user through the third UI element a selection of a period of time for which the selected first consent value is valid; and storing, in the database, the selected period of time.  
Mallozzi, which relates to a method and system for providing users with UI to grant permissions to data usage, teaches that it was known in the art to accept a duration for which a consent value is valid and storing that duration. [Col. 14, lines 1-27] (Fig. 4A] (describes consent to access to location data for specific durations). It would have been obvious to one of ordinary skill in the art to combine the consent process of Mathew and  Peri with the feature of selecting duration of consent, as taught by Mallozzi, since the combination is no more than a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,406 (2007). All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (retaining data/accessing data for a specific duration of time as selected by the user via the UI).
Claims 5 and 13. Mathews, Peri and Mallozzi describes the method of claim 4 and the storage medium of claim 12.  Mallozzi further describes wherein the indication of the consent value for the consent value found in each of the one or more combinations is based on that consent value and another period of time for which that consent value is valid [Col. 15, lines 38-55] (describes consent/permission based on duration of time in order for that permission to be valid) 

.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE MEYERS SHANKER whose telephone number is (571)270-5460. The examiner can normally be reached Monday and Tuesday 10:00am- 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/            Primary Examiner, Art Unit 3689